     Case 4:19-cv-00261-RCC-JR Document 26 Filed 07/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Penny Lu Franklin,                              No. CV-19-00261-TUC-RCC (JR)
10                Plaintiff,                         ORDER
11   v.
12   Commissioner      of      Social    Security
     Administration,
13
                  Defendant.
14
15         On July 6, 2020, Magistrate Judge Jacqueline M. Rateau issued a Report and
16   Recommendation (“R&R”) in which she recommended the Court enter an order reversing
17   the final decision by the Commissioner of Social Security and remanding the case to the
18   Commissioner with instructions that the Appeals Council in turn remand the case with
19   instructions. (Doc. 25.) The R&R notified the parties they had fourteen (14) days from
20   the date of the R&R to file any objections. No objections have been filed.
21         If neither party objects to a magistrate judge’s report and recommendation, the
22   District Court is not required to review the magistrate judge’s decision under any
23   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
24   statute guiding review of a magistrate judge’s recommendation “does not preclude further
25   review by the district judge, sua sponte or at the request of a party, under a de novo or

26   any other standard.” Thomas, 474 U.S. at 154.

27         The Court has reviewed and considered the complaint, the opening brief, the

28   motion for remand, and the R&R. The Court finds the R&R well–reasoned and agrees
     Case 4:19-cv-00261-RCC-JR Document 26 Filed 07/23/20 Page 2 of 2



 1   with Judge Rateau’s conclusions.
 2
           Accordingly, IT IS ORDERED:
 3
        1. The R&R is ADOPTED. (Doc. 25.)
 4
        2. The Motion to Remand is GRANTED. (Doc. 22.)
 5
        3. The final decision by the Commissioner of Social Security is reversed and
 6
            remanded pursuant to sentence four of 42 U.S.C. § 405(g).
 7
        4. Upon remand, the Appeals Counsel shall:
 8
               a. allow Plaintiff to submit additional evidence and argument;
 9
               b. re-adjudicate Plaintiff’s claim using the five-step sequential evaluation
10
                  process;
11
               c. evaluate the medical evidence, including but not limited to the opinions of
12
                  William Abraham, M.D.;
13
               d. reassess Plaintiff’s subjective statements about symptoms;
14
               e. reevaluate Plaintiff’s residual functional capacity;
15
               f. take any further action deemed necessary to develop the record; and
16
               g. render a de novo decision.
17
        5. The Clerk of Court shall docket accordingly and close the case file in this matter.
18
           Dated this 23rd day of July, 2020.
19
20
21
22
23
24
25
26
27
28


                                                -2-
